office_of_chief_counsel internal_revenue_service memorandum number release date cc intl bo1 postu-112539-09 uilc revocable transfers and transfers within three years of death date date to supervisory attorney estate and gift_tax se s sp eg ec from branch chief branch office of associate chief_counsel international cc intl bo1 subject inclusion of gift_tax paid within three years of death in the estate of a nonresident_alien this chief_counsel_advice responds to your request for assistance in determining whether sec_2035 of the internal_revenue_code the code applies to the u s estate of a nonresident not citizen decedent pursuant to sec_2104 of the code the office of the associate chief_counsel international has coordinated this issue with the office of the associate chief_counsel passthroughs special industries and agrees with the analysis provided by it as set out below in accordance with sec_6110 this chief_counsel_advice may not be used or cited as precedent issue does sec_2035 which includes in the gross_estate of a decedent the amount of any gift_tax paid with respect to gifts made within three years of death apply to a nonresident not citizen decedent’s u s estate pursuant to sec_2104 conclusion we conclude that sec_2035 does not apply to the payment of a gift_tax made by a nonresident not citizen individual within three years of death so that the amount_of_the_gift tax is not includible in the u s estate of such a nonresident not citizen decedent law postu-112539-09 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2035 provides that the amount of the gross_estate shall be increased by the amount of any_tax paid under chapter by the decedent or his estate on any gift made by the decedent or his spouse during the 3-year period ending on the date of the decedent’s death sec_2101 imposes a tax on the transfer of the taxable_estate determined as provided in sec_2106 of every decedent nonresident_not_a_citizen_of_the_united_states except as provided in sec_2107 sec_2103 provides that for purposes of sec_2101 the value of the gross_estate of every decedent nonresident_not_a_citizen_of_the_united_states shall be that part of his gross_estate determined as provided in sec_2031 which at the time of his death is situated in the united_states sec_2104 provides that for purposes of subchapter_b relating to estates of nonresidents not citizens any property of which the decedent has made a transfer by trust or otherwise within the meaning of sec_2035 to inclusive shall be deemed to be situated in the united_states if so situated either at the time of the transfer or at the time of the decedent’s death sec_20_2104-1 provides rules regarding when property is deemed situated in the united_states analysis sec_2035 through are part of the estate_tax regime under chapter and are applicable to every decedent who is a citizen or resident_of_the_united_states under sec_2103 the property of a decedent who was a nonresident not a citizen that is situated in the united_states is includible in his u s gross_estate sec_2104 defines property within the united_states by incorporating the rules under sec_2035 to for purposes of determining whether property transferred by a nonresident will be postu-112539-09 deemed to be situated in the united_states for purposes of inclusion under sec_2103 although sec_2104 refers to sec_2035 it does not expressly refer to sec_2035 we believe that the language in sec_2104 ie any property of which the decedent has made a transfer within the meaning of sec_2035 to requires that the decedent gratuitously transfer such property before it will be deemed situated in the united_states for the following reasons it is our opinion that the payment of a gift_tax at issue here would not be a transfer within the meaning of sec_2035 to for purposes of sec_2104 historically sec_2035 was intended as a contemplation_of_death statute that requires a decedent’s executor to include in the decedent’s gross_estate property transferred before death in order to deplete the estate sec_2036 through are estate_tax transfer sections under which a decedent’s gratuitous transfer of property is includible in his gross_estate because he retained or otherwise held at death economic benefits rights or uses in the property sec_2035 was designed to reverse the effect of transfers made out of the estate within three years of death 329_f3d_664 9th cir the legislative_history of that section states that the section was enacted to eliminate the incentive to make deathbed transfers that remove an amount equal to the gift_tax from the decedent’s transfer_tax base h_r rep no 94th cong 2d sess sec_2035 applies to property gratuitously transferred by a decedent in the three years preceding his death sec_2035 applies to the gift_tax paid on property gratuitously transferred by a decedent in the three year period preceding his death the payment of gift_tax is not a gratuitous transfer read literally the applicability of sec_2035 does not depend on a transfer of the gift_tax payment in contrast sec_2035 applies only if there was a transfer of economic benefits rights or uses and the underlying property would have been otherwise includible in the decedent’s gross_estate under sec_2036 through the distinction is significant because congress in enacting the gift_tax intended the words transfer by gift to comprehend transactions to the extent that property or a property right is donatively passed to or conferred upon another h_r rep no 72nd cong 1st sess s rep no 72nd cong 1st sess thus for estate and gift_tax purposes a transfer requires a gratuitous transfer in some manner from a donor to a donee see 308_us_39 the gift_tax is supplementary to the estate_tax the two are in_pari_materia and must be construed together based on the legislative purpose of the gift_tax and the language of sec_2035 and sec_2035 the transfers considered under sec_2104 logically apply to transfers under sec_2035 there is further support for the conclusion that the gift_tax payment is not a gratuitous transfer within the meaning of sec_25_2511-1 of the gift_tax regulations that section states that the gift_tax is an excise_tax on the gratuitous transfer in 465_us_330 the united_states supreme court opined that the gift_tax is a tax on the gratuitous transfer of property it is a payment postu-112539-09 made to satisfy the donor’s own tax_liability in 457_us_191 the court stated that a donor who makes a gift to a donee is considered to have incurred a debt to the united_states for the amount_of_the_gift tax this tax is the same kind of debt obligation as the income_tax this rationale ie that the gift_tax payment is not considered a component of the donor’s gift to the donee is also supported by the fact that the gift_tax is calculated using a tax exclusive method the applicable_rate is applied to the net_gift exclusive of gift_taxes whereas estate_taxes are calculated on a tax inclusive method the applicable_rate is applied to the gross_estate before taxes are deducted brown v united_states f 3d pincite consequently we conclude that the payment of gift_tax considered made under sec_2035 is not a transfer within the meaning of sec_2035 to thus it is not property that is deemed situated in the united_states at the time of payment of the tax under sec_2104 accordingly the nonresident not citizen decedent’s gross_estate is not increased by the amount_of_the_gift tax paid_by such individual on a gift made during the three year period ending on the date of the nonresident not citizen decedent’s death the opinions in this memorandum pertaining to the federal estate_tax apply only to the extent that the relevant sections of the code are in effect during the period at issue if you have any comments or questions please call branch of the office of the associate chief_counsel international at or branch of the office of the associate chief_counsel passthroughs special industries at this document may not be used or cited as precedent sec_6110 of the internal_revenue_code
